PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/048,935
Filing Date: 19 Feb 2016
Appellant(s): Edico Genome, Inc.



__________________
Patrick Darno
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 13 May 2022 Appealing the Non-Final Office Action filed 14 September 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 September 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-17 and 26-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claims 15 and 30 are drawn to a system comprising:
1. One or more memories for storing sequence data.
2 .One or more second memories for storing instructions.
The one or more memories and one or more second memories are interpreted as generic computer memories capable to storing the recited instructions, wherein the recited instructions are stored as recited and not executed by the integrated circuit.
3. An integrated circuit which is an FPGA, ASIC or sASIC (claims 16 and 32). The integrated circuit comprising:
hardware digital logic circuits interconnected by physical electrical interconnects which include an interface for the integrated circuit (FPGA, ASIC or sASIC) to access memory and a data distribution unit;
Wherein a set of the hardware digital logic circuits is programmed to implement processing engines that obtain data from the data distribution unit and perform an HMM analysis.

Step 2A Prong One: Identifying the Judicial Exception
Claims 15-17 and 26-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 15-17 recite the abstract idea of performing an HMM analysis on data describing a plurality of nucleotides of sample sequence data in the active region of a pileup at sequence nucleotides in a reference sequence data to produce HMM result data.
The recited HMM analysis is a mathematical concept. HMM is a statistical method and a mathematical calculation of computing probability. The claims are therefore drawn to performing the statistical, mathematical calculation of computing probability on sequence data. Oliver et al. (page 683-684) cited under Step 2B evidences the mathematical nature of an HMM analysis using matrix calculations.

Step 2A: Prong Two Consideration of a Practical Application: 
The claims do not recite additional elements that practically apply the judicial exception. The claimed HMM analysis of sequence data from a sample and sequence data from a reference is performed using an integrated circuit comprising hardware logic. The hardware logic may be an FPGA, ASIC or sASIC. The integrated circuit comprised of hardware logic (FPGA, ASIC or sASIC ) is relied upon as a tool for processing efficiency. The HMM analysis is not practically applied to the function of a particular machine as in the case of Diamond v. Diehr. The hardware logic is tangential to the HMM analysis of the sequences. See MPEP 2106.05(f) discussing mere instruction to apply an exception and MPEP 2106.04(d) discussing merely using a computer as a tool to perform an abstract idea.
The abstract idea of performing HMM analysis on data describing nucleotides to produce HMM result data is not practically applied. Configuring hardware logic to process an abstract idea is not a practical application of the abstract idea. Hardware logic is configured using hardware descriptor language (HDL) and is accomplished using generic chips. The subsequent implementation of the abstract idea on the configured hardware logic is the use of a computer as a tool for processing efficiency. Discussed in MPEP 2106.05(f) and 2106.04(d).
The claims recite an output from the integrated circuit for communicating the HMM result data produced by the set of processing engines. However, merely outputting data is considered an extra solution activity. Discussed in MPEP 2106.05(g).
The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite additional elements:
1. One or more memories for storing sequence data.
2. One or more second memories for storing instructions.
3. provide to a data distributor data describing nucleotides wherein the data distributor is configured to allocate the provided data to the processing engines.
4. An integrated circuit which is an FPGA (Field Programmable Gate Array), ASIC or sASIC (claims 16 and 32). The integrated circuit comprising:
hardware digital logic circuits interconnected by physical electrical interconnects which include an interface for the integrated circuit (FPGA, ASIC or sASIC) to access memory and a data distribution unit; wherein a set of the hardware digital logic circuits are programmed to implement processing engines (i.e. modules as in par. 0026 of the specification) that obtain data from a data distribution unit and perform an HMM analysis.
Wherein the integrated circuit is a FPGA, ASIC or sASIC, as in claim 16;
Wherein the integrated circuit is housed in an expansion card which is physically integrated with a next generation sequencer, as in claim 17.
The additional elements recited in the claims are routine, conventional and well understood features of hardware chip implementation, for example a FPGA chip. The recited additional elements are recited generically as “configured to” process sequence data with an HMM analysis. HMM calculations of sequence data on hardware chips such as FPGAs is routine, conventional and well understood as of the instant filing data. Appellant’s own specification (par. 0243) discloses that the integrated circuit may be a “microprocessor chip, such as an FPGA, ASIC, or structured ASIC.” Configuring chips for HMM analysis is well known.
Chrysos et al. (IEEE Design & Test vol. 31 pages 62-73) teach a review of FPGA based bioinformatics acceleration platforms which include BLAST sequence comparisons (page 64, col. 2), multiple sequence alignments (page 65, col. 1-2) and gene prediction using Glimmer HMM (page 66, col. 2 and Table 1). Chrysos et al. teach that reconfigurable computing allows algorithms to be mapped to configurable hardware logic and the ability to reconfigure the hardware logic according to the algorithm’s needs (page 62-63, connecting par.). Chrysos et al. evidence a data distributor (Figure 2, Scalar Processor) that interfaces between the host computer which is the Intel Xeon processor and the for FPGA’s 
Oliver et al. (Parallel Computing, vol. 34 (2008) pages 681-691) evidence an HMM based bioinformatics algorithm processed using FPGA (see Abstract); mapping an HMM analysis onto a FPGA platform is taught (page 686, section 4) and HMM processing elements (PE) are taught (page 686, Figure 5 and page page 688, Figure 6). Figure 6 also teaches parallel processing elements (PEs) in communication with a Sequence Loader and HMM Loader which suggests data distribution elements.
Chrysanthou et al. (2011 Design, Automation & Test in Europe (2011) pages 1-6) evidence FPGAs used to accelerate an HMM algorithm for gene finding  (Abstract) including the use of a FPGA board (i.e. expansion card) which is routine for housing an FPGA (see page 4, col. 2, par. 1 and page 5, col. 1, par. 1); Chrysanthou et al. evidence data distribution (page 4, col. 2, par. 1) wherein a “server formats the data appropriately, sends them to the FPGA board.” 
Hall (Thesis, 2007) teaches short-read DNA sequence alignment with custom designed FPGA-based hardware and that FPGAs are programmed using hardware description languages (page 7, section “1.2.4 Programming FPGA’s).
Mishra et al. teach TotalRecaller, a base-calling platform implemented on a FPGA (section 1.2, page 2; page 3; and page 8, section “Conclusion”)(i.e. an integrated circuit of hardware logic circuits). Mishra et al. teach HMM analysis (page 4, section 2.2) and that TotalRecaller includes mapping by alignment to a reference genome (page 5, section 2.3).
Selifonov et al. (US 2008/0050782) teach lining-up or a pile up of genes (par. 0161), performing HMM analysis (par. 0246), and that their method can be employed on an integrated circuit (ASIC) or programmable logic device (PLD)(par. 0370)(i.e. hardware logic); Selifonov et al. teach that the invention can be embodied in descriptor language to configure an ASIC or PLD.
Chang et al. (IWBBIO (2014) pages 330-341) evidence FPGAs as integrated with next generation sequencing technology (page 330, par. 2) and used to solve HMM based bioinformatics problems. Chang et al. teach that the “HMM algorithm is complicated; however the implementation on FPGA is not too sophisticated (page 335, par. 2).” 
As evidenced by the above cited prior art references, FPGAs are routinely used to process HMM algorithms in bioinformatics. 
The claims further recite the processing engines (e.g. FPGAs) with a high level of generality and do not recite any physical components of the processing engines that are specifically configured to carry out the HMM analysis. Additionally, configuring FPGAs for acceleration of HMM algorithms is routine and only requires hardware description language (HDL) to configure the structure and behavior of hardware circuitry. The recited “additional elements,” drawn to the integrated circuit of processing engines (e.g. FPGA and ASIC) do not add “significantly more,” to the recited abstract idea.
Providing data or obtaining data from a “data distributor,” was broadly interpreted as a memory storage connected to a network. Data distributors that interface with hardware circuitry are also routine, conventional and well understood. Transmission of data through a generically recited data distributor is routine, conventional and well understood and considered an extra solution activity as described in MPEP 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is routine and conventional to perform the acts of using a FPGA to accelerate HMM based bioinformatics calculations on aligned sequences (i.e. a pileup). Elements of the method include processing engines and memory which is a recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry of chip technology. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea of performing an HMM analysis on sequence pile-up into a patent eligible application of the abstract idea, such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 15-17 and 26-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over McKenna et al. (Genome Research, vol. 20 pages 1297-1303) in view of Fromer et al. (The Amer. J. of Human Genetics, vol. 91 (2012) pages 597-607) and further in view of Chrysos et al.  (IEEE Design & Test vol. 31 pages 62-73).
McKenna et al. teaches the Genome Analysis Toolkit (GATK)) (which is described in the instant specification in par. 0165 as an embodiment of the claimed invention). 
McKenna et al. teach a pileup of sequence reads mapped to a reference sequence wherein the pileup is at a given locus (i.e. active region of the pileup). Therefore, McKenna et al. make obvious analysis of data describing a plurality of nucleotides of sample sequence data in the active region of a pileup, as in claims 15 and 30. 
McKenna et al. teach variant reference data (page1298, col. 1, par. 1; col. 2, par. 3) and variant calling (page 1301, col. 1, par. 1) which makes obvious identifying regions where nucleotides of reads on a sample differ from reference sequence data, as in claim 31. 
McKenna et al. teach using Bayesian formulation for determining the probability that each base belongs to a given genotype, over a target locus (i.e. determine one or more transition probabilities or more or more reads), as in claims 28 and 36. 
McKenna et al. teach enabling distributed and shared memory parallelization (Abstract).
McKenna et al. do not teach HMM analysis of the sample sequence data.
Fromer et al. teach employing an HMM to identify copy number variations (Abstract). Fromer et al. teach reads aligned to a reference genome and using GATK (as disclosed in the instant specification, par. 0165) and making copy number calls using HMM (page 600, col. 1, par. 3). 
Fromer et al. teach identifying copy number variations which also makes obvious identifying regions where nucleotides of reads on a sample differ from reference sequence data, as in claim 31. 
Fromer et al. teach transition probabilities associated with HMM analysis (page 600, col. 2, par. 2 and Table 1 and Table 2), as in claims 28-29 and 36-37.
Neither McKenna et al. or Fromer et al. specifically teach that the reference sequence data includes haplotype data however, it is inherent that data from Next Generation Sequencing platforms such as those taught by McKenna et al. and Fromer et al. will include haplotype data because genomic variants in sequence data are common.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have analyzed the nucleotides in the sample sequence data of the active region of the pileup taught by McKenna et al. with the HMM algorithm taught by Fromer et al.  Fromer et al. provide motivation by teaching that their HMM analysis tools discern patterns of read depth biases and that HMM detects variants in target sequences (page 598, col. 2).  One of skill in the art would have had a reasonable expectation of success at combining the teachings of McKenna et al. and Fromer et al. because both are concerned with Next Generation Sequencing data analysis and implementation of Genome Analysis Toolkit (GATK).
McKenna et al. and Fromer et al. do not teach performing HMM analysis of sequence with hardware digital logic circuits, i.e. the HMM accelerator circuit.
Chrysos et al. teach implementing FPGA to accelerate bioinformatics algorithms through reconfigurable computing which allows algorithms to be mapped directly to configurable hardware by reconfiguring the hardware to tune it to each algorithms’ specific computational needs (page 62-63, connecting par.). Chrysos et al. teach multiple sequence alignment (page 65, col. 1-2) and gene prediction with HMM algorithms on FPGAs (page 66, col. 2, par. 2-3), as in claims 15, 16, 30 and 32.
Regarding the data distribution recited in claim 15, “wherein the data distributor is configured to allocate the provided data to one or more processing engines.” Chrysos et al. teaches direct mapping of algorithms to configurable hardware by reconfiguring the hardware to tune it to each algorithms’ specific computational needs (page 62-63, connecting par.). One of ordinary skill will know that a FPGA (which is a hardware chip) coupled to a CPU must also be in communication with a data distributor; data must be distributed from the CPU to the FPGA for processing. It is well known to one of ordinary skill that FPGAs act as parallel processors. Data must be allocated and distributed to parallel processors.  Chrysos et al. teach a system (Figure 2) that is analogous to Appellant’s chip in Figure 8. Chrysos et al. teach (page 68, col. 2, par. 2) in Figure 2 (page 69) a “Scalar Processor” in communication between the Intel Processor and the four BLAST hardware circuits (i.e. the FPGAs). The “Scalar Processor” in Figure 2 of Chrysos et al. would perform the data distribution recited in claim 15 thereby acting as the data distributor recited in claim 30. Chrysos et al. (Figure 2) teach four BLAST hardware circuits with processing engines (FPGAs) which would be analogous to Applicant’s Figure 8 four HMM processing engines. The “Scalar Processor” of Chrysos et al. (Figure 2) is analogous to Appellant’s Figure 8 “Distributor.” The “Intel Xeon host Processor” in Chrysos et al. (Figure 2) is analogous to the Appellant’s Figure 8 “CPU.” 
Chrysos et al. therefore make obvious a hardware digital logic circuit programmed to implement processing engines (the four FPGAs of Figure 2) that could be configured with HDL code to perform HMM analysis on sequence data. 
Chrysos et al. teach a memory for storing sequence weights (page 65, col. 2, par. 1 and Figure 2). A memory for storing sequence data is well known to artisans who implement processing technology in hardware and/or software, as in claims 15 and 30.
Chrysos et al. inherently teach “a data distributor” which must be implemented to allocate sequence data (such as the data in Figure 1, item “Subject sequence”). The data would be distributed from the CPU to the hardware circuitry; Chrysos et al teach a “Scalar Processor” (Figure 2) and a MicroBlaze Processor (Figure 3) which would act as data distributors that between the CPU (i.e. host computer with a memory) and hardware circuitry such as FPGAs (i.e. the integrated circuitry), as in claims 15 and 30.
Chrysos et al. teach a memory in communication with a FPGA (page 63, col. 1, par. 2) and a FPGA internal memory (page 56, col. 2, par. 1-2)(i.e. one or more second memories for storing computer instructions); Chrysos et al. also teach a memory (Figure 2) and an Intel Xeon host Processor which would include or be in communication with its own memory to access data (see Figure 2, “Prepare data for HW” which suggests a memory for data storage), as in claims 15 and 30.
Chrysos et al. teach BeeCube (page 70, Figure 3) and custom built chips (page 71, Figure 4)(i.e. digital logic) which includes housing for the digital logic; furthermore, expansion cards are well known components for digital logic and it would be obvious to artisans implementing digital logic to integrate an expansion card with digital logic into a sequencing platform such as that taught by Chrysos et al. (page 64, col. 1, par. 2), as in claims 17 and 33.
Furthermore, “data distributors” which are well known in the prior art. An artisan implementing hardware computer logic would know to implement a “data distributor” for data allocation for parallel processing onto the hardware circuitry, e.g. FPGAs. Chrysos et al. teach an integrated circuit (Figure 2 and Figure 3) involving a “Scalar Processor” (Figure 2) in communication with the Intel Xean host Processor (the host computer) and the four BLAST hardware integrated circuits. Chrysos et al. also teach BeeCube (Figure 3) with a MicroBlaze processor that transfers sequence data from memory and would act as the data distributor, as in claims 38-39.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the HMM analysis of nucleotides in a pileup, made obvious by McKenna et al. and Fromer et al. using hardware logic such as the FPGAs taught by Chrysos et al. Chrysos et al. provide motivation by teaching that algorithms can to be mapped directly to configurable hardware resources and tuned to each algorithm’s specific computational needs (page 62-32, connecting paragraph). Chrysos et al. teach that speed ups of up to several orders of magnitude can be achieved. One of skill in the art would have had a reasonable expectation of success at combining the teachings of McKenna et al. and Fromer et al. with Chrysos et al. because Chrysos et al. teach FPGA implementation specifically for bioinformatics and HMM as well as language tools for implementing algorithms on FPGAs (page 63, col. 1, par. 3).

(2) Response to Argument
Regarding the Rejection under 35 USC 103
Appellants argue throughout the Appeal (pages 7-18) that the prior art of Chrysos does not teach distributing data by a data distributor. Appellants have pointed to Figure 8 of their disclosure representing a “Dragon Chip” where a Distributor is in communication with a CPU. 
Chrysos et al. in Figure 2 (page 69) teach a system analogous to Appellant’s Figure 8. Chrysos et al. (Figure 2) show four BLAST logic blocks configured for BLAST sequence analysis. This is analogous to Appellant’s four HMM logic blocks configured for HMM analysis, shown in Appellant’s Figure 8 (Appeal, page 17). Chrysos et al. also teach an Intel Xeon host Processor which is analogous to Appellant’s CPU, wherein the Intel Xeon host Processor prepares the data for hardware (HW) processing and communicates with the FPGA logic blocks through the Scalar Processor (see line and arrows pointing to four BLAST logic blocks in Figure 2). The Scalar Processor performs the functions of Appellant’s Data Distributor. 
Chrysos et al. also teach BeeCube, a hardware processing platform (Figure 3, page 70) with FPGA logic circuits. Chrysos et al. teach that protein sequences are located on a compact flash (i.e. a memory storage device) and transferred to the BeeCube memory structure (the working memory of the FPGA) through an integrated MicroBlaze processor. Here, the MircoBlaze processor is acting as a data distributor.  
Appellants argue (Appeal, page 16) that Chrysos et al. teach that using FPGAs creates computational bottle necks and until recently there were no platforms with fast interconnection between the FPGA and the data storage. Appellants then argue that their data distributor solves these problems (Appeal, page 16) and that the data distributor functions to mitigate bottlenecks that can arise between the host computing system and the FPGA processing platform (Appeal, page 17). 
In response, Appellants are claiming a generic data distributor. The argued features which could cure “computational bottlenecks” are not reflected in the claims. Furthermore, as Appellants point out, Chrysos et al. teach (page 67, col. 2, par. 2) that the “computational bottleneck has thus been moved to the platform level as until recently there were no platforms with fast interconnection between the FPGA device and the data storage (e.g. main memory).” This teaching of Chrysos et al. suggests that there are platforms that cure the computational bottle neck with fast interconnection between hardware logic blocks and memory. Also, regarding the platform in Figure 2, Chrysos et al. teach (page 68, col. 2, par. 1) that the Convey HC-1 platform “offers very high data transmission and four large FPGA devices for algorithm mapping,” further suggesting a fast connection and data distribution between memory and hardware logic blocks.
Appellants have argued (e.g. Appeal, page 9, par. 2) that Chrysos et al. does not teach a distributor configured to allocate provided data to processing engines of the HMM accelerator circuit. 
In response, the reference of Chrysos et al. is relied upon for teaching a hardware processing circuit and Chrysos et al. does teach that FPGAs for HMM analysis exist (page 68, Table 1 and page 66, col. 2, par. 2-3). However, Examiner admits that Chrysos et al. does not teach logic blocks configured to perform Appellant’s recited HMM analysis. McKenna et al. in view of Fromer et al. are relied upon to make obvious Appellant’s recited algorithm of performing HMM analysis on sequence data in an active region of a pile up. Furthermore, programming hardware circuitry to perform HMM analysis is well known. Appellants themselves explained (Interview filed 16 August 2019) that a hardware code (HDL code) would be written to configure a FPGA and that the algorithm can also be implemented on a Xilinx chip (which is a commercially available)(Interview 01 February 2019). Therefore, by Applicant’s own admission, it would be obvious to program a FPGA for the recited HMM analysis. Appellants have not put forth any arguments to contradict the assertion that it would not be obvious to program hardware circuit such as a FPGA to perform their HMM analysis. Appellants have also not recited any specific features of the distributor or HMM logic blocks that would be novel and only required for performing the recited HMM analysis.

Regarding the Rejection under 35 USC 101
Appellants argue (Appeal, pages 19-21) that Examiner’s assertion that the claims recite an abstract idea is an assertion that the claims recite a tentative abstract idea and that the Office Action should have received the Director’s approval before being mailed. 
In response, Examiner is not asserting a tentative abstract idea. The claims are drawn to an abstract idea processed on a hardware chip. The abstract idea is the HMM calculation which is a mathematical probability calculation on sequence data. The hardware digital logic circuits with processing engines reads on a hardware chip. The circuit may be a conventional Field Programmable Gate Array (FPGA), as recited in claim 2. The claims amount to a just “apply it” scenario discussed in MPEP 2106.05(f) and the use of a hardware circuit (FPGA chip) is the implementation of a generic computer to process an abstract idea, as discussed in MPEP 2106.04(d). The claims recite convention components typically implemented with a hardware processing chip, i.e. memories, data distributor, electrical interconnects. The claims do not integrate the abstract idea with any additional elements that are not “routine, conventional and well understood” nor are any non-conventional and non-generic arrangements of known, conventional pieces.
Appellants argue (Appeal, page 22) that providing sequence data to a data distributor configured to allocate the provided data to processing engines (i.e. the logic blocks or FPGAs) is not a mathematical concept nor a method of organizing human activity. Appellants further argue that the human mind cannot provide sample sequence data to a data distributor.
In response, Appellants appear to be arguing that data transmission to processing engines is not an abstract idea. For the purposed of the Two Step analysis, the data distributor is analyzed under Step 2B as an additional element which is routine, conventional and well understood. Chrysanthou et al. (page 4, col. 2, par. 1) evidence that a “server formats the data appropriately” and sends it to the FPGA board. Oliver et al. evidence (page 688, Figure 6) a Sequence Loader and HMM Loader suggesting a data distributor in connection with the Processing Elements (PEs) which are the processing engines. Chysos et al. (page 69, Figure 2) also evidence BLAST data distribution where the Scalar Processor would interface between the Intel Xeon host computer and hardware chip with four BLAST processing engines. 
Appellants claims do not include any features of a data distributor that could be considered not “routine, conventional and well understood”. The data distribution by a data distributor recited in Appellant’s claims is broadly and generically recited. It is well known, routine and conventional that sequence data processed by FPGA logic blocks would need to be distributed to the blocks. 
Appellants argue (Appeal, page 23) that an integrated circuit as claimed configured to obtain sequence data from a distributor and perform HMM analysis on the obtained data is not a mathematical concept.
In response, Appellants seem to be arguing that HMM analysis of sequence data using a physical chip is not an abstract idea. However, the claims do not recite any particular configurations of arrangements of the integrated circuit that would suggest it is not conventional. The claims do not recite features of the chip that indicate it is especially arranged to perform that calculation, in particular. The specific arrangements of the circuit processing elements that would be needed to perform the HMM calculations are not recited. Instead the claimed physical components are all routine and merely “configured to” perform the HMM analysis on sequence data. This amounts to applying a generic computer to perform an abstract idea. Chips for processing HMM analysis on sequence data are well known, routine and conventional. 
Appellants argue (Appeal, page 24) that the combined effect of load balancing by the data distributor and accelerated processing times of the processing engines implemented in hardware logic yield an improvement of technology that enables a faster and more accurate variant calling. Appellants also argue (Appeal, page 28, par. 4) that the HMM analysis programmed in hardware logic is faster than conventional implementation of HMM analysis.
In response, it is well known that the direct implementation of hardware logic such as FPGA can speed up processing. FPGA’s work in parallel. At least Hall (Thesis 2007) cited above under the Step 2B analysis includes an introduction to the advantages of using the parallel nature of FPGA’s for sequence alignment. Hall (Thesis, page 1) teach that advantages of FPGA over microprocessors include better price/performance, better energy consumption and better scalability to large chips.  Therefore, the advantages of hardware logic are well known. 
Regarding the load balancing by the data distributor, this argued feature is not recited in the claims. The claims only recite data distribution and a data distributor “configured to” allocate data to at least one processing engine. The claims do not recite a particular configuration of the data distributor that may be non-routine, conventional and well understood. For the purposes of this Appeal, the Examiner will assert that load balanced data distribution onto parallel processing engines is well known, routine and conventional. At least Chrysos et al., Oliver et al. and Chrysanthou et al. evidence data distribution onto parallel processing engines (FPGA’s).
Appellants (Appeal, page 26, 4 lines from bottom) point to their specification at paragraphs [0281] and [0283] disclosing a data distributor that distributes jobs on a job-by-job manner. However, these features related to parallel processing are not recited in the claims so they could not be examined as to whether they meaningfully limit the recited abstract idea. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Anna Skibinsky/
Primary Examiner, Art Unit 1635
Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635     

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.